NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                         FEB 27 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 DARRELL WILLIAMS,                                 No. 15-16661

                   Plaintiff-Appellant,            D.C. No. 2:10-cv-02043-JAM-
                                                   DAD
   v.

 BROWN, Nurse,                                     MEMORANDUM*

                   Defendant-Appellee.

                     Appeal from the United States District Court
                         for the Eastern District of California
                      John A. Mendez, District Judge, Presiding

                            Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        California state prisoner Darrell Williams appeals pro se from the district

court’s sua sponte summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2004). We affirm.

      The district court properly granted summary judgment sua sponte because

Williams “had a full and fair opportunity to ventilate the issues involved in the

matter” and Williams failed to raise a genuine dispute of material fact as to

whether defendant was deliberately indifferent to his diabetes. Norse v. City of

Santa Cruz, 629 F.3d 966, 971-72 & n.2 (9th Cir. 2010) (en banc); see also Jett v.

Penner, 439 F.3d 1091, 1096 (9th Cir. 2006) (if the harm is an isolated exception

to the prisoner’s overall treatment, it “‘ordinarily militates against a finding of

deliberate indifference’” (citation omitted)); Toguchi, 391 F.3d at 1057, 1060 (a

prison official is deliberately indifferent only if he or she knows of and disregards

an excessive risk to an inmate’s health; medical malpractice or negligence does not

amount to deliberate indifference).

      AFFIRMED.




                                           2                                     15-16661